DETAILED ACTION
Applicant’s 12/20/20121 response to the previous 08/19/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-7,9-17 and 19-20 as amended and/or filed in Applicant’s 12/20/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 18 April 2017 (20170418).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US18/28187 filed on 04/18/2018. 

PCT/US18/28187 claims priority to Provisional Application number US 62/486,860 filed on 18 April 2017 (20170418).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/11/2022 submission(s) of Information Disclosure Statement(s) (IDS(s)) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Response to Arguments
Applicant’s amendments to the claims and arguments in support thereof with respect to the 35 USC 103 rejection set forth in section 11 of the previous 08/19/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-7,9-17 and 19-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The Examiner has considered the corresponding Examination report by counterpart Foreign Patent Examiner Chevret and agrees that the prior art fails to teach or render obvious at least the claimed limitations “determining, at the controller, a deflection of the track segment in the 3-D space based at least on the length of the track segment and a velocity of the vehicle relative to the length of the track segment; determining, by the controller, an amount of deviation between one or more coordinates of the flight path data and a position of the vehicle based on the guideway data and deflection of the track segment;”.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia determining track deflections.  For example:
US-20160230350-A1 to BAMBROGAN; Brogan et al. teaches, inter alia allowing predetermined amounts of track deflections but does not teach, inter alia determining the deflection at the controller in for example, paras [0119] including:
“In embodiments, the maximum deflection angle θ may be determined based on, for example, capsule design speed and type of cargo (e.g., human cargo, non-human cargo, or non-living cargo).”     

US-20160244076-A1 to Hyde; Roderick A. teaches, inter alia an inspection system 330 measuring the compliance of track deflections of a lead railway vehicle, but does not teach, inter alia determining the deflection based on the length of the track segment or velocity of the vehicle in for example, para:
“[0065] The compliance of track 200 may include a deflection of second rail 220 associated with a train-imposed load (e.g., a load imparted on second rail 220 due to the weight of first railway vehicle 310, etc.). The compliance of track 200 may include a measurement of vertical deflection, a measurement of lateral deflection, or still another measurement. By way of example, the compliance of track 200 may include a deflection (e.g., vertical deflection, lateral deflection, etc.) of first rail section 222 associated with the train-imposed load. In other embodiments, the compliance of track 200 includes a relative movement between first rail section 222 and second rail section 224 at junction 226..”     

US-9261354-B1 to Mercado; Edward J. teaches, inter alia measuring amounts of track deflections “subjected to the load of a wheel” which occurs “after” the vehicle passes sections of the track in for example, Col. 1, lines 27-33:

“The present invention relates to the measurement of the deflection of underlying surfaces. More particularly, the present invention relates to systems and processes for measuring the angle of deflection of the rail or pavement when subjected to the load of a wheel. Additionally, the present invention relates to laser-based systems for measuring such deflections.”
 
Accordingly Mercado does not teach, inter alia determining the deflection of the track segment at the controller “prior to” the vehicle entering the track segment. 

US-20150329097-A1 to Duran Ariza; Gonzalo teaches, inter alia an air bearing 325  that allows for predetermined amounts of track deflections but does not teach, inter alia determining a deflection of the track segment at a controller.

The prior art above does not teach or render obvious the claimed invention for at least the reasons set forth above.
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 4967670 A to Morishita; Mimpei et al. (Morishita) in view of CN 101692315 B to YU, BO et al. (Yu) fails to teach or render obvious inter alia a system, non-transitory computer readable medium and a method for guiding a vehicle over a flight path, the method comprising: receiving, by a controller of the vehicle, guideway data generated by one or more guideway sensors associated with a metallic track, the guideway data including information corresponding to a track segment disposed between two or more supports, wherein the guideway data further includes a length of the track segment; receiving, by the controller, flight path data for the vehicle, the flight path data representing a set of coordinates in three-dimensional (3-D) space; determining, at the controller, a deflection of the track segment in the 3-D space based at least on the length of the track segment and a velocity of the vehicle relative to the length of the track segment; determining, by the controller, an amount of deviation between one or more coordinates of the flight path data and a position of the vehicle based on the guideway data and deflection of the track segment; and adjusting, by a magnetic suspension system, the position of the vehicle relative to the track segment to minimize the amount of deviation in at least one dimension in the 3-D space as set forth in the independent claim(s).  
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220425

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665